Citation Nr: 9914229	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 
1996, for a grant of service connection for PTSD. 

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from August 1, 1996.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran was hospitalized by VA from May 27, to 
June 6, 1996, during which there was a diagnosis of dysthymia, 
and from June 10, to July 17, 1996, during which PTSD was 
diagnosed.  

2.  In an October 1996 rating decision, the RO granted 
service connection for PTSD assigning a 10 percent disability 
rating effective from July 23, 1996, which was the date the 
veteran's original claim on VA Form 21-4138 for service 
connection for PTSD was received by the RO.  

3.  By a rating decision in February 1997, the RO assigned a 
total rating under 38 C.F.R. § 4.29 based on the veteran's 
hospitalizations commencing in May 1996, until August 1, 
1996, when a 10 percent rating again became effective.  

4.  By a rating decision in August 1997, the RO assigned a 50 
percent schedular rating for PTSD from August 1, 1996.  

5.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability or productivity 
due to difficulty in understanding complex tasks and 
impairment of memory retention from September 30, 1996; 
impairment of routine activities and inability to establish 
and maintain effective relationships is not shown.  

6.  The veteran's PTSD is not more than considerably 
disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 26, 
1996, for a grant of entitlement to service connection for 
PTSD, have not been met. 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).  

2.  A 50 percent rating is warranted for PTSD from August 1, 
1996. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD earlier than May 26, 1996, and an increased schedular 
rating for PTSD from August 1, 1996.  The Board finds these 
claims "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
for the veteran's claim have been properly developed and that 
no further assistance is required in order to comply with 38 
U.S.C.A. § 5107(a).


Factual Background

When the veteran was hospitalized by VA in May 1996, he 
reported a four month history of increasing depression.  His 
sleep pattern had been erratic and he had to feel exhausted 
in order to fall asleep.  He had had nights when he did not 
sleep at all.  His appetite was decreased and he ate one meal 
a day.  His hobbies had included working on cars and building 
things, but he did not enjoy them anymore.  He drank two to 
three cans of beer daily.  He worked a second shift at a 
converting plant, a job he did not like because of 
communication difficulties with the workers speaking only 
Spanish.  He described the factory as a "60's sweat shop."  
On mental status examination, the veteran's mood was 
depressed and his affect was flat.  During hospitalization, 
treatment with Zoloft was initiated.  The veteran attended AA 
meetings.  His mood and appetite improved and he was looking 
forward to rehabilitation.  There were diagnoses of dysthymia 
and alcohol abuse.  

On hospitalization by VA from June to July 1996, the veteran 
reported being somewhat less anxious on Zoloft, but had 
noticed no help with sleep, which reportedly was 
characterized by nightmares two to three time per week.  In 
addition, he also reported experiencing flashbacks while 
awake triggered by a variety of stimuli, in which he heard 
sounds, saw visions of war, and smelled burning flesh.  He 
had the history of avoiding articles and movies describing or 
involving combat, and he had several mechanisms with which he 
would try to induce sleep, including alcohol abuse.  His 
medication of Zoloft was continued.  His mood consistently 
improved slowly but steadily during the course of his 
hospitalization.  Nightmares continued at discharge, but 
sleep was improved over that on admission.  There were 
diagnoses of PTSD, alcohol dependence, and dysthymia.  

Outpatient treatment records for July 1996 reflect that prior 
to service the veteran had worked in the family tavern 
business.  

On September 30, 1996, the RO received the veteran's claim 
for service connection for PTSD.  

On psychiatric examination by VA in October 1996, it was 
reported that the veteran had held odd jobs during and after 
quitting the senior year of high school.  He worked for a 
used car dealer for whom he had performed repairs and tune-
ups.  In service he had been a truck driver and courier.  
After service he again worked for used car dealers and in the 
printing trade for 4 1/2 years.  He had also worked for a 
company initially as a floor sweeper, and later became the 
plant manager.  When the business went under, he worked in a 
material converting plant, where he was the supervisor of the 
second shift.  He reported that he had had to quit work when 
he was accepted for treatment by the psychologist at PSU at 
the VA domiciliary.  The veteran reported that he was still 
moody, depressed, on edge, and nervous with poor sleep 
patterns.  His appetite had improved.  He was 6 feet tall and 
weighed 230 pounds, only eight pounds under the most he had 
ever weighed.  He retired at 11 PM, but got up several times 
during the night due to nightmares and sweats.  He described 
suicide ideation two weeks earlier when he was despairing due 
to lack of sleep.  He was attending daily group therapy and a 
one-on-one psychotherapy session.  He continued living in the 
Domiciliary Building attending a PSU program.  He had had his 
first psychiatric treatment in 1996 when he was in an alcohol 
rehabilitation program after he thought he was having a 
nervous breakdown.  The diagnoses were mild PTSD, and 
moderate alcohol dependence.  The veteran's Global Assessment 
of Functioning (GAF) score was 70.  

The veteran was awarded Social Security disability benefits 
from May 24, 1996, with a primary diagnosis of anxiety 
disorders and a secondary diagnosis of alcohol addiction.  VA 
medical records were used primarily in this award.  

When the veteran was examined by VA in March 1997, he was 
actively involved in a variety of alcohol rehabilitation 
groups and trauma groups.  Regarding the trauma group, his 
issues were related to denial/numbing, anxiety, Vietnam 
related dreams and feelings related to traumatic experiences.  
The veteran was divorced, but had a close friend.  He 
described problems related to his isolation.  He had not 
taken any psychiatric medications for 2 to 3 months.  He was 
not employed.  He was active full-time in the PTSD program at 
the domiciliary and he attended AA meetings.  He hoped in the 
future to return to work, but currently found that his 
concentration was very poor and his anxiety was of an 
intensity that he did not feel he could complete employment 
testing at the time of the psychiatric examination.  He 
reported nightmares of Vietnam 5 to 6 times weekly, and 
multiple dreams each night.  He awoke from dreams turning on 
the fan to rid the room of the smell of burning flesh, and 
realized that he had disrupted his bedding in an apparent 
attempt to look for rats therein.  He went to the bathroom to 
dry off after thinking he had been in a monsoon.  He had 
startle reaction to balloon popping and he avoided Fourth of 
July events.  He also avoided movies and articles about 
combat.  

The examiner commented that the veteran presented with PTSD 
symptoms with depressive features.  The veteran was quite 
motivated and active in his treatment at the PSU at Zablocki 
VA Medical Center.  He was alert and oriented.   He described 
increased feelings of anxiety and edginess.  There was 
persistent sleep disturbance which had increased in the past 
year.  He also had had more frequent and more vivid 
nightmares about Vietnam.  He had marked difficulty with 
sleep, irritability, increased difficulty concentrating, 
watchfulness and vigilance, and increased startle response.  
There was no indication of current suicidal ideation or 
psychotic thought.  He had maintained sobriety and intended 
to continue it.  The diagnoses were PTSD with severe sleep 
disturbance and depressive symptoms, and alcohol abuse in 
remission.  The GAF score was 50.  

VA outpatient treatment reports for June and July 1998 
reflect that the veteran reported that his school work was 
better than what he had expected, and that he had surprised 
himself in his abilities.  The veteran was planning his 
wedding.  He appeared to be putting himself in high risk 
situations at times, but he appeared to be able to use the 
tools he had been taught to react positively and in a manner 
that helped him in those situations.  He continued to show 
support for others in his group sessions.  

On VA examination in July 1998, it was noted that the veteran 
had participated in the domiciliary based PSU program for 18 
months, and that he had transitioned to independent living in 
October 1997.  He was living with his fiancée whom he planned 
to marry (subsequent outpatient records for 1998 reflect that 
the veteran was married).  He maintained regular contact with 
his parents and his two adult children.  He expressed 
pleasure that his relationship with his daughter had been 
improving, and he felt that he had better understanding of 
his isolated and depressed behavior during her childhood.  He 
reported that he still tended to shut down when his family 
asked questions about past trauma, but he had disclosed more 
information to his fiancée, particularly since she had 
witnessed him experiencing flashbacks and nightmares.  His 
current housing had caused increasing problems regarding PTSD 
because helicopters recently began flying over his house to 
land at a nearby airport.  He was considering selling his 
house and moving because the flights had interfered with his 
ability to maintain family contacts and complete his daytime 
appointments.  It was noted that he had recently participated 
in the after care program at the domiciliary; and that he 
engaged in individual psychotherapy every other week, 
attended a weekly group meeting, and participated in AA 
meetings, including running a recent AA group meeting at his 
school.  He was not taking psychotropic medications.  He had 
maintained sobriety for 26 months.  

The examination report further reflects that the veteran had 
not been employed since 1996.  He was in the process of 
changing careers in an attempt to minimize interpersonal 
interactions and avoid reminders of trauma.  He was currently 
taking one summer school class at a local technical college.  
He planned a full course schedule in the fall, although he 
had had difficulty maintaining a full course schedule the 
previous semester.  The veteran reported that difficulty in 
concentration and retention affected his school performance.  
The veteran required tutoring for his classes and at one 
point was engaging in school related work for 20 hours a day.  
He dropped classes to better manage his schedule and maintain 
good grades.  Ultimately, he received two B's and one C for 
the past semester.  He expressed disappointment with the 
grades because he had expended so much effort in the classes.  

The veteran described his mood as varying between depression, 
anger, anxiety, and frustration.  He was concerned that he 
might return to substance abuse if his stress level continued 
to increase, and how poor concentration and memory may impact 
upon his future success in school and employment.  He was 
looking forward to eventually finishing school and finding 
some sort of employment, but he was not sure that he would be 
able to work full-time, the way he hoped to work.  He denied 
suicidal or homicidal ideation.  Regarding his physical 
condition, he noted that the frequency of headaches he 
experienced increased when he was under stress.  

Objectively, the veteran appeared his reported age.  He was 
well-groomed, cooperative and forthcoming.  There was no 
evidence of thought disorder, delusions, or hallucinations.  
Although he complained of difficulties with memory and 
concentration, he appeared to be a reliable historian.  He 
continued to meet criteria for a diagnosis of PTSD and 
continued to struggle with depression.  He was showing 
progress by attending school, was living independently, and 
had improved the quality of his relationships with others.  
It was likely that psychiatric symptoms would continue to 
interfere with school and employment, but he appeared to be 
doing a good job of coping with and working around symptoms.  
His plan to avoid other social contact and find ways to 
compensate for poor concentration and attention seemed to be 
enhancing his functioning at the present time.  There were 
diagnoses of PTSD with depressive features, and alcohol abuse 
in sustained full remission.  The GAF score was 50.  

ANALYSIS EFFECTIVE DATE

The veteran was hospitalized by VA from May 27, to June 6, 
1996, and from June 10, to July 17, 1996, during which PTSD 
was diagnosed.  In an October 1996 rating decision, the RO 
granted service connection for PTSD assigning a 10 percent 
disability rating effective from July 23, 1996, which was the 
date the veteran submitted his original claim on VA Form 21-
4138 for service connection for PTSD.  By a rating decision 
in February 1997, the RO assigned a total rating under 
38 C.F.R. § 4.29 based on the veteran's psychiatric 
hospitalizations during the period from May 26, 1996, to 
August 1, 1996, when a 10 percent rating again became 
effective.  By a rating decision in August 1997, the RO 
assigned a 50 percent schedular rating for PTSD from 
August 1, 1996.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110 (West 1991).  The effective date of an award 
of direct service connection is the day following separation 
from active service or date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose whichever is later. 38 
C.F.R. § 3.400(b)(2).  

Also, a report of examination or hospitalization which meets 
the requirements of this section will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of Veterans 
Affairs issue, if the report relates to a disability which 
may establish entitlement. 38 U.S.C. 5110(a) (1998).  

Based on the facts reported above, the RO properly used the 
date of the veteran's hospitalization by VA in May 1996 
(actually the day before his hospital admission) as the 
effective date for entitlement to service connection for 
PTSD.  Although PTSD was not diagnosed during that period of 
hospitalization, it was diagnosed on his subsequent 
hospitalization by VA from June to July 1996, and was 
included in the temporary time frame during which a total 
rating was assigned under 38 C.F.R. § 4.29, based on the 
veteran's hospitalization in excess of 21 days.  Here, no 
date earlier than May 26, 1996, may be assigned as the 
effective date for compensation benefits for several reasons.  
Because the veteran was discharged from service years earlier 
in 1969 the effective date is not based on his service 
separation date.  The effective date for compensation 
benefits is the date of receipt of the initial claim.  The RO 
accepted the veteran's initial psychiatric hospital admission 
as an informal claim based on that hospitalization by VA in 
1996. 38 U.S.C. 5110; 38 C.F.R. § 3.400.  This was prior to 
his written claim received by the RO on July 23, 1996.  Based 
on the facts of this case, the law and regulations do not 
provide any appropriate basis for a date prior to May 26, 
1996, for entitlement to a grant of service connection for 
PTSD.  The Board finds that the preponderance of the evidence 
is against the claim for an effective date earlier than May 
26, 1996.  


RATING PTSD

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1997).

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Inasmuch as the claim extends to May 1996, the Board has 
considered the claim employing the decision by the United 
States Court of Appeals for Veterans Claims (the Court), in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  This Board will apply the version most favorable 
to the veteran.  

The RO has assigned a 50 percent schedular rating for PTSD.  
Prior to November 7, 1996, disability ratings for PTSD were 
assigned based upon the following guidelines: a 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
for PTSD when the attitudes of all contacts, except the most 
intimate, were so adversely affected as to result in virtual 
isolation in the community, and there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior and 
the veteran was demonstrably unable to obtain or retain 
employment.  

Under the rating schedule which went into effect on November 
7, 1996, a 50 percent rating for PTSD is assigned under the 
Schedule for Rating Disabilities when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned under the 
Schedule when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  Finally, a total rating is 
assigned under the Schedule when there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.

Following a review of the evidence of record, the Board finds 
that the evidence warrants no more than a 50 percent rating 
assignable regardless of the criteria used.  It is the 
judgment of the Board that the current criteria are the most 
favorable to the veteran.  On mental status examinations by 
VA, the veteran's speech and thought processes are 
spontaneous, coherent and relevant.  His thought content is 
not delusional.  He denies past or present paranoia, 
hallucinations, or homicidal ideation or plans.  He has had 
suicidal ideation in the past, but this has passed with his 
new found enthusiasm for educational pursuits and his recent 
marriage.  His mood has been depressed, but his mood and 
affect have improved steadily based on the information in the 
examination reports.  His primary concerns have been related 
to data retention ability, but the recent examination by VA 
reflects improved retention and more recently the veteran has 
reported surprise at how well he has adapted to his 
educational pursuits.  His fund of general knowledge has not 
been a problem.  Clearly, he has no significant disturbance 
of energy or motivation, especially regarding his educational 
pursuits to which he appears highly motivated.  Admittedly 
the veteran continues to report restless sleep and insomnia 
which is the primary manifestation of PTSD.  He also had poor 
appetite, but has overcome this problem.  His social 
relationships are several and he clearly has improved greatly 
in this regard, especially in light of his recent marriage.  

The most recent clinical evidence shows that the veteran 
continues to experience mild depression and moderate sleep 
impairment.  The clinical data reflect disability productive 
of occupational and social impairment with reduced 
reliability or productivity due to difficulty in 
understanding complex tasks and impairment of memory 
retention.  However, inasmuch as impairment in the ability to 
perform routine activities and to establish and maintain 
effective relationships, or more than considerable 
disability, is not shown a higher disability rating is not 
warranted.  The objective evidence at this time does not 
warrant greater than a 50 percent disability rating for PTSD, 
from August 1, 1996.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, to the extent that the veteran 
claims entitlement to a rating in excess of the 50 percent 
rating confirmed herein the preponderance of the evidence is 
against the appellant's claim, and hence, the doctrine is not 
for further application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an effective date earlier than May 26, 1996, 
for a grant of service connection for PTSD is denied.  

Entitlement to a 50 percent rating for PTSD is confirmed from 
August 1, 1996, subject to the applicable law and regulations 
governing the payment of monetary benefits.


REMAND

In addition to the service-connected PTSD, assigned a 50 
percent disability rating, service connection has been 
established for tinea pedis, tinea corporis, and tinea 
cruris, assigned a 10 percent disability rating, which is a 
protected rating under 38 U.S.C.A. § 1110 (West 1991), and 
shell fragment wound scar of the right knee, and laceration 
scar of the scalp, each assigned noncompensable disability 
evaluations.  The combined service-connected disability 
rating is 60 percent.  

The veteran contends that he is entitled to a total 
disability rating for compensation purposes based on 
individual unemployability.  In order to render a decision on 
his appeal, the Board must take into consideration the effect 
of all his service-connected disabilities on his capacity to 
obtain and retain substantially gainful employment.  

The veteran has not had a special compensation examination in 
several years directed toward the service-connected 
disabilities other than PTSD.  Inasmuch as the disorders 
include shell fragment wound scar of the right knee, 
questions are raised regarding the impact of musculoskeletal 
disability.  The Court has held that an examination which 
fails to consider and address the provisions of  38 C.F.R. 
Part 4, §§ 4.40 and 4.45 (1998) is inadequate for rating 
purposes and that in such cases remand for another 
examination is mandatory.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The cited regulations provide, in pertinent part, 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. Part 4, § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(b) More movement than normal (from 
flail joints, resections, nonunion of fracture, relaxation of 
ligaments, etc.) . . . (f) Pain on movement, disturbance of 
locomotion, interference with . . . weight bearing are 
related considerations (emphasis added).  38 C.F.R. Part 4, 
§ 4.45 (1998).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. Part 4, § 4.59 (1998).  

On examination, the examining specialists should specifically 
address matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59 (1998); and as required by DeLuca, at 204-205.  

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he has received treatment in 
the 1990's.  He should be informed that 
the request is made to ensure that his 
complete treatment records are available 
for review by VA adjudicators and 
clinicians.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran that have not been previously 
secured.  The RO must insure that all 
recent VA treatment records are 
associated with the primary claims 
folders.  If any private records 
mentioned by the veteran are unavailable, 
the reason why should be included in the 
claims folders.  

2.  After associating with the file all 
records obtained pursuant to the above 
directives, the RO should arrange for the 
veteran to undergo VA compensation 
examinations by a dermatologist and an 
orthopedic specialist, if available.  The 
dermatologist should determine the nature 
and extent of the service-connected 
disabilities including tinea pedis, tinea 
corporis, and tinea cruris, and 
laceration scar of the scalp.  The 
orthopedist should evaluate the shell 
fragment wound scar of the right knee.  
Each examiner should describe their 
impact on the veteran's industrial 
adaptability.  All appropriate diagnostic 
testing deemed necessary to render 
clinically supported diagnoses should be 
administered.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The veteran's 
claims folders and a copy of this Remand 
must be made available to the examiners 
prior to the examinations.  The 
examination reports must be typed. 

In examining the veteran's right knee, 
the examining physician should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, and as required by 
DeLuca, at 204-205.  

Prior to the examination, the veteran 
should be notified of the result of his 
failure to report for the scheduled 
examinations.  If the appellant fails to 
report for the examinations, this fact 
should be noted in the claims folder and 
a copy of notification of the 
examinations should also be associated 
with the claims folder.  

The reports of the examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.  

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO should then evaluate and 
assign a rating for each of the veteran's 
disabilities, including by considering 
assigning separate disability ratings for 
tinea pedis, tinea corporis and tinea 
cruris, depending on the nature and 
extent of disability shown, and 
readjudicate the claim of entitlement to 
a total disability rating based on 
unemployability due to service-connected 
disabilities.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should then be provided a reasonable opportunity to respond.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he and/or his representative 
may furnish additional evidence and argument while the case 
is in remand status. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109,112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

CONTINUED ON THE NEXT PAGE:  

